Citation Nr: 0030856	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for psychomotor epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1964.

Service connection was granted for psychomotor epilepsy by a 
January 1965 rating decision.  A 10 percent disability rating 
was assigned, effective September 2, 1964.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted an increased rating of 20 percent for the 
veteran's psychomotor epilepsy, effective March 4, 1998.

As an additional matter, the Board notes that the veteran's 
representative, in a June 2000 statement, requested that the 
issues of entitlement to service connection for bilateral 
wrist disorders and psychiatric condition be referred to the 
RO.  However, the record reflects that the RO has already 
denied these claims in a March 2000 rating decision, and that 
the veteran has not perfected or even initiated an appeal as 
to those issues.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently experiences any major seizures as a result of his 
psychomotor epilepsy.

2.  The evidence on file does not show that the veteran 
experiences five to eight minor seizures weekly as a result 
of his psychomotor epilepsy.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for psychomotor epilepsy are not met.  38 U.S.C.A. §§ 1155 
(West 1991), 5107(a) (as amended by Public Law No: 106-398, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000)); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8914 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records show that 
he was diagnosed with psychomotor epilepsy while on active 
duty.  An April 1964 Medical Board report noted that the 
veteran had a history of headaches since 1963.  In August 
1963, intra-cerebral calcifications were noted in the right 
occipital region.  Thereafter, in February 1964 he had a 
headache and alleged to have had a grand mal seizure.  He was 
subsequently hospitalized and evaluated by the neurology 
service, who concluded that the veteran had psychomotor 
epilepsy, cause unknown, manifested by seizures, one to two 
per week, on medication.  His episodes characteristically 
began with feelings of nausea, followed by cold sweating, 
beginning in the area of the face and proceeding towards the 
feet.  These feelings lasted a few seconds, and then followed 
by a blank spell, during which his mind occasionally 
visualized various scenes from the past.  It was noted that 
he was able to remain standing during most of these seizures, 
with evidently no specific motor activity.  The spells lasted 
approximately sixty seconds.  However, it was stated that on 
one or two occasions the veteran might actually have had a 
grand mal seizure following the psychomotor spells.  The 
frequency of the attacks before treatment was noted to be 
quite variable, ranging from six per day to one seizure per 
month.  Since being started on the medication Dilantin, the 
veteran had experienced a decrease in the frequency of the 
seizures, having had approximately only four such episodes in 
the previous five months.  Nevertheless, because of his 
psychomotor epilepsy, the Medical Board opined that the 
veteran was not qualified for general military service and 
retention was not recommended.  The Medical Board also opined 
that his prognosis on return to civilian life should be quite 
good with medication.  

Service connection was granted for psychomotor epilepsy by a 
January 1965 rating decision.  A 10 percent disability rating 
was assigned, effective September 2, 1964.

A January 1966 VA special neurological examination diagnosed 
psychomotor seizures, history of three seizures in four 
years.  

A subsequent VA special neurological examination conducted in 
October 1969 diagnosed epilepsy, psychomotor variants 
(history of one seizure annually).

In March 1998, the veteran submitted a statement in which he 
requested a re-evaluation of his service-connected seizure 
disorder.  He reported that he had experienced an increase in 
severity.

The veteran underwent a VA medical examination for epilepsy 
and narcolepsy in July 1998.  At this examination, the 
examiner noted that copies of the service medical records 
provided by the veteran had been reviewed, and summarized the 
contents thereof.  It was noted that the veteran reported at 
the time of the examination that he might have two to three 
episodes per week.  As with his episodes in service, he would 
have a cold sweat come over him and have an episode of 
unresponsiveness lasting from thirty seconds to a minute.  It 
was also noted that the veteran was taking the medication 
Dilantin.  Following examination of the veteran, the examiner 
diagnosed partial complex seizures.  The examiner also 
commented that the veteran's neurological examination was 
unremarkable.  Moreover, it was noted that an 
electroencephalogram (EEG) would be ordered.

The veteran subsequently underwent an EEG in August 1998.  At 
that time, it was noted that the veteran's last seizure 
occurred about one week earlier.  It was also noted that the 
veteran had experienced loss of consciousness and tongue 
biting.  Further, it was noted that the EEG was being done to 
evaluate for possible continuous subtle seizures.  The 
overall interpretation and clinical correlation showed a 
normal drowsy and awake adult EEG.  Nevertheless, it was 
stated that a normal EEG did not absolutely rule out 
epilepsy, and that, if indicated, a repeat sleep deprived EEG 
would be conducted.  

In a December 1998 rating decision, the RO granted an 
increased rating of 20 percent for the veteran's psychomotor 
epilepsy, effective March 4, 1998.  The RO concluded that the 
veteran's symptoms most closely described the criteria for a 
20 percent rating based on his two to three minor seizures a 
week.  

The veteran appealed the December 1998 rating decision to the 
Board, contending that he should be evaluated at a higher 
rate.  On his June 1999 Substantive Appeal, he contended that 
the medical evidence showed he averaged at least one major 
seizure per month for the last year.

VA medical treatment records were subsequently added to the 
file that cover a period from April 1986 to April 1999.  
Among other things, these records show that the veteran was 
noted to have a history of a seizure disorder on various 
occasions.  For example, records from November 1996 note that 
the veteran reported that he experienced problems associated 
with his seizure disorder that usually involved "something 
like a cold sweat and chills that comes through me along with 
certain thoughts."  It was also noted that the veteran 
admitted to not always taking the anticonvulsant medication.  

The veteran underwent a new VA medical examination for 
epilepsy and narcolepsy in August 1999.  It is noted that 
this examination was conducted by the same physician who 
conducted the July 1998 VA examination.  At this examination, 
the examiner noted that the veteran's claims file had been 
reviewed and that the veteran had his own medical records, 
and summarized the contents thereof.  For example, it was 
noted that records from May 1999 showed that the veteran's 
Dilantin was discontinued, and that he was currently on the 
medication Lamictal.  It was also noted that the veteran 
might have about four episodes per week, that they could 
happen at any time, and might last around five minutes.  
Also, the veteran's wife stated that his seizures occurred at 
different times of the day.  The veteran reported that he 
worked at the Post Office for the past four years, and had 
been lucky not to have a seizure there.  Sometimes the 
veteran experienced visual hallucinations and had a decreased 
responsiveness.  This was proceeded by a cold/sweating 
sensation which might last for a couple of minutes.  At the 
time of the examination, the veteran reported that he had 
about one episode per week or one every couple of weeks and 
sometimes more frequent.  Following examination of the 
veteran, the examiner diagnosed partial complex seizures.  
Moreover, the examiner commented that the veteran had not had 
a grand mal seizure in about five years, but still continued 
to have partial type seizures.  It was noted that the veteran 
stated his frequency was about one to two per week, and that 
he would continue to be followed at the VA neurology clinic.

By statements dated in May and June 2000, the veteran's 
representative contended that the veteran was entitled to a 
rating in excess of 20 percent for his psychomotor epilepsy.  
Among other things, it was requested that all reasonable 
doubt be resolved in the veteran's favor.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's psychomotor epilepsy is currently assigned a 20 
percent rating under 38 C.F.R. § 4.124 a, Diagnostic Code 
8914.  This Code provides that seizures are rated in 
accordance with a general rating formula applicable to the 
various types of seizures in 38 C.F.R. § 4.124a.  Further, 
under this Code psychomotor seizures are to be rated as minor 
seizures under this formula when characterized by brief 
transient episodes of random motor movements, hallucinations, 
perceptual illusions, abnormalities of thinking, memory or 
mood, or automatic disturbances.  Psychomotor seizures will 
be rated as major seizures under this formula when 
characterized by automatic states and/or generalized 
convulsions with unconsciousness.

Under the VA general rating formula for major and minor 
epileptic seizures, a 20 percent rating is warranted when at 
least one major seizure has occurred in the last two years or 
when at least two minor seizures have occurred in the last 
six months.  A 40 percent disability evaluation is warranted 
when there has been at least one major seizure in the last 6 
months or two in the last year; or averaging five to eight 
minor seizures weekly.  A 60 percent rating is warranted when 
there has been at least one major seizure in 4 months over 
the last year; or nine to ten seizures weekly.  Finally, a 
100 percent rating is warranted when there has been at least 
one major seizure per month over the last year.  38 C.F.R. § 
4.124.

The VA general rating formula for major and minor epileptic 
seizures also provides that a "minor seizure" consists of a 
brief interruption in consciousness or conscious control.  
This is associated with staring or rhythmic blinking of the 
eyes, or nodding of the head, or sudden jerking movements of 
the arms, trunk, or head, or sudden loss of postural control.  
A "major seizure" is characterized by generalized tonic-
clonic convulsion with unconsciousness.  38 C.F.R. § 4.124 a, 
Diagnostic Code 8911, Notes (1) and (2).

The Board observes that the Notes in 38 C.F.R. § 4.124(a) 
which follow Diagnostic Code 8914 provide specific guidelines 
for determining the impact of a seizure disorder on the 
employability of a claimant.  In pertinent part, where a case 
is encountered with a definite history of unemployment, full 
and complete development should be undertaken to ascertain 
whether the disorder is the determining factor in the 
inability to obtain employment.  Here, the record reflects 
that the veteran has been employed for the past several years 
at the Post Office and had not experienced a seizure at work.  
Accordingly, these provisions are not for application in the 
instant case.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  The Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  38 U.S.C.A. § 
5107(a) (as amended by Public Law No: 106-398, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000)).


Analysis.  As noted above, VA has a duty to assist the 
veteran in developing facts pertinent to his psychomotor 
epilepsy claim.  Here, VA has accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  Further, there does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.  No further assistance to the 
veteran is required to comply with the duty to assist.

In the instant case, the Board finds that the medical 
evidence does not show that the veteran currently experiences 
any major seizures as a result of his psychomotor epilepsy.  
The evidence, including the veteran's own statements, 
reflects that he only experiences brief periods of 
unconsciousness lasting no more than a few minutes.  His 
account of hallucinations, cold sweats, etc., is also 
consistent with minor seizures for VA purposes.  Moreover, no 
objective medical evidence is on file which documents that 
the veteran has experienced an automatic state during a 
seizure, nor that he actually experiences any convulsions 
during his periods of unconsciousness.  See 38 C.F.R. 
§ 4.124a.  While records from November 1996 indicate that the 
veteran took anticonvulsant medication, this tends to 
indicate that any such symptoms were controlled via medical 
treatment.  Furthermore, the finding that the veteran does 
not experience major seizures is supported by the August 1999 
VA examination in that the examiner determined that the 
veteran had not had a grand mal seizure in about five years, 
but only had partial type seizures.

Although the veteran stated on his June 1999 Substantive 
Appeal that he experienced one major seizure per month, the 
Board notes that nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, as stated 
above, the objective medical evidence on file does not show 
that the veteran currently experiences major seizures as a 
result of his psychomotor epilepsy.

The Board acknowledges that the veteran experiences minor 
seizures as a result of his psychomotor epilepsy.  However, 
the evidence on file does not show that the veteran 
experiences five to eight minor seizures weekly.  At the July 
1998 VA examination, it was stated that he averaged about two 
to three episodes per week.  Thereafter, the August 1999 VA 
examination indicates that he experiences no more than four 
episodes per week, and only one to two episodes per week on 
average.  Thus, the Board concludes that the veteran does not 
meet or nearly approximate the criteria for a disability 
rating in excess of 20 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8914.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 20 percent for his 
psychomotor epilepsy.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent 
for psychomotor epilepsy is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

